DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendments filed on 16 May 2022 & 19 July 2022.  As directed by the amendment: claims 4 & 7-10 have been amended, no claims have been cancelled, and claims 11-18 have been added.  Thus, claims 1-18 are presently pending in this application. Claims 1-3 remain withdrawn as directed to a non-elected invention. 
Applicant’s amendments have overcome several of the objections and 35 U.S.C. 112(b) rejections set forth in the previous action, however, many of the issues, including all objections related to the drawings and specification, remain unaddressed. Additionally, applicant’s amendments raise a significant number of new issues, as set forth in this action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details / features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a cover layer constructed on the surface of the second repair material (claim 4; also recited in withdrawn claims 1-3); 
a first grouting tool, being a portable grouting device (claims 5 & 11);
a second grouting tool, being a polymer grouting device (claims 6 & 11); 
a high-pressure water flow device for cleaning (claims 9 & 17)
a grinding tool (claim 14)
Additionally, while claims 1-3 are currently withdrawn, to promote compact prosecution it is noted that the figures currently do not appear to show “a joint offset distance between the first repair material and the second repair material is greater than or equal to a third predetermined distance” as recited in claim 1. 
The drawings are further objected to because of the following issues:
At least figures 3, 6 & 8 appear to be cross-sectional views but do not include the appropriate hatching [37 CFR 1.84(h)(3)]. 
It is unclear if reference number “3” is being use to show a grouting hole or a grouting pipe (e.g., see page 8, line 15 vs page 11, line 12). 
Figure 4 contains details too small to be reasonably discerned. By way of example, first repair material 61 is nearly impossible to distinguish at the provided level of detail. 
Second repair material 62 is depicted throughout as solid black. As set forth in 37 CFR 1.84(m), solid black shading areas are not permitted, except when used to represent bar graphs or color.
Figures 8 & 9 do not appear to show the first repair material 61 (or the cover material) despite being cross-sections of the apparatus.
In figure 9, it is difficult to determine the extent of plugging body 8 at the provided scale / level of detail. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification appears to contain numerous minor errors and/or inconsistent terminology. While certain examples of such issues have been provided below, applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Page 2, line 2: “Safety” is unnecessarily capitalized. 
Page 2, line 20: the recited application number is incomplete as it lacks at least a country identifier (e.g., “CN”).
The specification recites in several areas “an external of the pipeline”. It appears this should read “an exterior of the pipeline”. (e.g. page 4, line 8). 
Page 4, lines 13-14: “evenly coating primer adjusted on a surface…” appears to be a mistranslation. As understood, this may have been intended to read “applying an even coating of primer on a surface” or “evenly applying a coating of primer on a surface” or equivalent.
This issue appears again elsewhere in the specification, and also appears in the method shown in figure 1. 
Page 7, line 1: this line recites “CFRP (Carbon Fiber Reinforced Polymer / Plastic)” without any context. It is unclear if this was meant to be included in a different portion of the specification instead. 
Element 8 is variously referred to as “a filler Slit body 8” (page 7, line 11), “the caulk body 8” (page 7, line 14), and “the plugging body 8” (page 8, line 6). Consistent terminology should be applied throughout. 
Page 8, lines 6-7: “…and uses the first repairing material 61 is sealed at the position of the crack 2…” contains a grammatical error. 
Page 8, lines 14 & 15: it is unclear if “a grouting pipe 3” here was intended to refer to the “grouting hole 3” as shown in the figures and recited later in the specification, or if “grouting pipe 3” is referring to the metal grouting pipe to be inserted through the grouting hole (page 11, lines 15-17). 
It is further unclear, in general, if the metal grouting pipe is a part of the first or second grouting tool, or if the first or second grouting tool is supposed to extend through the metal grouting pipe. 
Page 9, lines 4-5: “…the tool for the first grouting For portable grouting equipment” appears it should read “…the tool for the first grouting is a portable grouting device” or an appropriate equivalent. 
Page 10, lines 19-20: “…both are CFRP fiber cloth, preferable a carbon fiber cloth CFRP material…” is redundant and/or confusing. CFRP is “carbon fiber reinforced polymer (or plastic)”, which is a material comprising a carbon fiber reinforcement (e.g. a carbon fiber cloth) with has been impregnated with a matrix material and then cured. A “CFRP fiber cloth” would appear to suggest that the fibers themselves are CFRP, rather than carbon fibers used to form a CFRP material as understood. 
In other words, the first and second repairing materials, before curing, would (as understood) be more appropriately described as carbon fiber cloths (or fabrics) impregnated with a matrix material (e.g. a resin matrix), which then forms a CFRP material when cured. 
Page 10, line 20: “…the CFRP fiber cloth must be soaked during use. Over dipping glue” appears to contain a number of errors. As understood, this was intended to establish that the carbon fiber cloth must be impregnated with a matrix material during use (or equivalent). 
Page 12, line 19: “…and it value…” should read “…and its value…”.
Appropriate correction is required.
Comments on Withdrawn Claims
While claims 1-3 are currently withdrawn as directed to a non-elected invention, to promote compact prosecution in the event of future rejoinder, the following issues are noted: 
Claim 1: it is unclear if the structure is required to seal multiple cracks or if sealing a single crack is sufficient (i.e., all references are to “cracks”). 
Claim 1: both the joint filler and the first repair material are recited as configured to “seal” the cracks, creating doubt as to the scope of the claim (e.g. once the joint filler seals the crack, it is unclear how the first repair material can also seal the crack since it is already sealed). 
Claim 1: “a third predetermined distance” is recited, but first and second predetermined distances aren’t recited until claim 10, which may cause confusion.
Claim 3: “the first repairing material and the second repairing material” should read “the first repair material and the second repair material”, as consistent with claim 1. 
Claim 3: “the first repairing material and the second repairing material are CFRP fiber cloths impregnated with impregnating compound” is unclear or otherwise may cause confusion. As understood, the first and second repair materials are formed from carbon fiber cloth impregnated with an impregnating compound / resin matrix which, when cured, then forms a carbon fiber reinforced polymer (CFRP) structure; but the fiber cloth itself is not formed from CFRP. 

Claim Objections
Claims 7 & 11-18 are objected to because of the following informalities:  

Claim 7, line 5: “the upstream water” lacks proper antecedent basis in the claim. 

Claims 11-18 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

	New claims 11-18 are also generally replete with inconsistent or repetitive claim terminology, antecedent basis issues, and are of generally narrative form. See 35 U.S.C. 112(b) rejections below. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to “A sealing method for, comprising the steps of…”. It is unclear what the sealing method is “for”, causing the claim to take on an unreasonable degree of uncertainty.  

Further regarding claim 4, several limitations reference sealing “cracks” (i.e. a plural recitation). It is unclear if the method is actually requiring that the method seal more than one crack in order to read on the limitation (e.g. two or more cracks), or if this is to be interpreted as “one or more cracks”. 

Claim 4 recites “T3: after sealing the cracks is completed and the second slurry permeates and consolidates…”, however, the claim does not make clear what the second slurry is “permeating” and does not necessarily establish previously that the second slurry is supposed to consolidate.
As understood, the second slurry is supposed to permeate through a portion of soil outside the pipeline and consolidate to provide the reinforcement of the soil, but this is not made clear in the claim. 

Claim 4 recites, “polishing an internal wall of the pipeline at a crack location”. It is unclear if “a crack location” is supposed to be a location of one of the “cracks” previously sealed or if this may be any crack location within the pipeline. 

Claim 4 recites “…and evenly coating primer adjusted on a surface of the internal wall…”. This appears to contain an error such that it is not clear what is meant by “evenly coating primer adjusted on a surface”. In particular, it is not clear how the primer is to be “adjusted on a surface”. As best understood, this may have been intended to read “…and evenly applying a coat of primer on a surface of the internal wall…” or “…and applying an even coat of primer on a surface of the internal wall…” or an equivalent. 

Claim 4 recites “after the first repair material is cured” and “after the second repair material is consolidated”, however, claim 4 does not previously establish that the first and second repair materials are required to cure or consolidate, respectively, raising doubt as to the scope of the claim (i.e. it is unclear if these recitations are intended to implicitly further limit the first and second repair materials). 

Claim 4 recites “after the primer is dried, pasting a first repair material on a surface of the primer”. As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
In the instant case, while the claim states that the first repair material is pasted “after the primer is dried”, the specification recites “the primer mixed with epoxy resin and curing agent is applied on the inner wall of the polished pipeline, and the carbon fiber cloth CFRP soaked with the impregnated adhesive is quickly pasted on the surface of the primer and dried to form a solid crack lining repair structure” (page 12, lines 23-26). In other words, the specification states that the primer is applied, the first repair material is “quickly” pasted on the surface (i.e., before the primer dries, as understood), and then the two components dry together. 
The conflict between the specification and claims thereby causes the claims to take on an unreasonable degree of uncertainty. 

Claim 6 recites “wherein the second grouting tool is a polymer grouting tool”. It is unclear if this is intended to define a tool that can be used with a polymer grout, or if the grouting tool itself is formed from a polymer. As understood, the first meaning is intended, but this is not made clear in the claim. 

Claim 7 recites “a crack location of the pipeline” in step S1. It is unclear if “a crack location” is supposed to be the same “crack location” recited in step T3 of claim 4, or if it may be a different crack location. 

Claim 7 recites “an internal wall of the pipeline at the crack location” in step S2. It is unclear if this is supposed to be the same as the “internal wall of the pipeline at a crack location” recited in step T3 of claim 4, or if it may be a different internal wall of the pipeline at a crack location.

Claim 7 recites “providing a plurality of grouting holes on both sides of the crack location”. It is unclear what is meant by “both sides” in this context, especially as no “sides” have been previously established and more than two sides are reasonably conceivable (i.e. a left, right, top and bottom side of a crack; an interior side of a crack and an exterior side of a crack, etc.). By way of further example, this might read on providing holes on two lateral sides of a crack location; but may also read on providing a grouting hole at the crack location on the interior side of the pipeline and providing a grouting hole at the crack location on the exterior side of the crack location, etc.

Claim 7 recites “…and a grouting pipe is inserted into the grouting holes to perform the sealing method…”. It is unclear if this “grouting pipe” is intended to describe a component of the first and/or second grouting tools, or if the “grouting pipe” is a separate component – in which case it is unclear how this grouting pipe is intended to be used with the first and/or second grouting tools to perform the method. 

Claim 8 recites “…photographing an upper pipe wall on a water surface of the pipeline by the camera system” in which it is unclear which element is supposed to be “on a water surface of the pipeline”. As best understood, this was intended to mean that the pontoon is on the water surface (i.e. the pontoon is floating in the pipeline) when the camera system is photographing, but this is not made clear in the claim (e.g., the limitation might be seen as meaning that the upper pipe wall is on the water surface.

Claim 9 recites “wherein in step S2, a tool for blocking the upstream water is a water shut-off airbag...; a tool for the cleaning is a high-pressure water flow device”. This renders the claim indefinite because it is not clear if claim 9 is positively requiring that the blocking of water and the cleaning be performed using the airbag and the high-pressure water flow device, respectively; or if claim 9 is merely suggesting that these are optional (or otherwise preferable) tools which may be used to accomplish the claimed tasks. 

Claim 10 recites “wherein in step S3, point drilling is taken at a first predetermined distance...”. It is unclear what exactly is meant by “point drilling is taken”. As best understood, this limitation was likely intended to mean that the grouting holes (from step S3) are formed by drilling at points located a first predetermined distance from the crack; however, the claim does not establish that this drilling is necessarily required to form the grouting holes and, furthermore, “point drilling” might be seen as requiring a particular type of drilling (e.g., drilling with a twist drill, etc.) as compared to potentially other drilling techniques (e.g., water jet, etc.). Appropriate correction and clarification are required. 

Claims 11-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
The claims are narrative in form and replete with indefinite language. They contain numerous antecedent basis issues, repeat or otherwise restate limitations in claims upon which they depend, recite preferences and optional limitations or merely state intended purposes or benefits of previously recited claimed steps. 
While examples of such issues are provided in the listings below, due to the number of issues present in these claims, this list is not necessarily exhaustive. 
Claim 11
It is unclear what “the grouting process of the present invention” is specifically encompassing. 
While claim 11 states that “the grouting process of the present invention is divided into two parts”, claim 4 already recites two parts of the grouting process (e.g. T1, a first grouting; T2, a second grouting). 
It is unclear if “the purpose of injecting the first slurry is to quickly seal the crack” is intending to further limit the process or is merely stating a perceived benefit. 
The term “quickly” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As with “quickly”, above, the scope term “fast-setting” (i.e. fast-setting polymer) is unclear as it is a relative term which is not defined. 
Regarding “preferably a double-sizing fast-setting type polymer, such as AB glue”, these preferences render the claim indefinite as it is unclear if they are optional or required. 
MPEP § 2173.05(d): description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.
Regarding “the portable grouting device”, a portable grouting device is recited in claim 5, but not claim 4 upon which claim 11 depends.
Regarding “common portable grouting device on the market”, the term “common”, and what is “common… on the market” is subjective and renders the claim indefinite. 
Regarding “the purpose of injecting the second slurry is to strengthen the soil outside the pipeline for reinforcement”, it is noted that claim 4 already recites that the second grouting involves “injecting a second slurry and reinforcing soil outside the pipeline”. It is not clear that this further limits the subject matter. 
Regarding “the polymer has extremely strong compressive performance”, the term “extremely strong compressive performance” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding “the polymer grouting equipment”, it is noted that “a polymer grouting device” is recited in claim 6, but not in claim 4. 
It is unclear what “a grouting equipment that matches the polymer in the art” is intended to mean. As best understood, it might mean that the grouting equipment is compatible for use with the second slurry, but this is not clear. 

Claim 12
“the caulking body” lacks antecedent basis. As best understood, this merely describes the body formed by the solidified first slurry. 
“the added solid” lacks antecedent basis. As best understood, this merely describes the body formed by the solidified second slurry. 
“the cover material” lacks proper antecedent basis. 
“quick-setting” (i.e. a “quick-setting polymer repair material”) is a relative term which renders the claim indefinite. 
Regarding “CFRP fiber cloths”, it is noted that “CFRP” is a carbon fiber reinforced polymer (CFRP) structure. The carbon fiber cloths, when cured after impregnation, would then form a CFRP structure, but the fiber cloth itself is not formed from CFRP, as understood. 
Regarding the limitation wherein the fiber cloths are “impregnated with impregnated rubber” is unclear if this means that the rubber is supposed to be impregnated with something or only if the rubber is for impregnating the cloth. Additionally, it is unclear if this is actually supposed to be “rubber” or just a curable resin in general (e.g., epoxy). 

Claim 13
“The grouting pipe” (line 2) lacks proper antecedent basis. A grouting pipe is recited in claim 7, but not claim 4. 
Regarding “wherein a first slurry is injection into the outside of the pipe through the grouting pipe”, claim 4 already recites that a first slurry is injected outside the pipe (on an external surface of the pipe” through a first grouting tool to seal cracks, so it is unclear how this further limits the subject matter (beyond the use of the grouting pipe).
Regarding “so that the subsequent operations can be performed normally”, it is unclear what the scope of “subsequent operations” is intended to be; and it is unclear what constitutes “normal” performance. 
“Normally” may also be seen as a subjective term which renders the scope of the claim indefinite. 
Regarding “the second slurry is injected into the outside of the pipeline 1 through the grouting pipe to reinforce the soil to prevent collapse”, claim 4 already recites injecting the second slurry and reinforcing soil outside of the pipeline. 
Regarding “after the solidification, the crack is sealed and repaired in the pipeline”, it is unclear if this is describing a separate step, or merely explaining the result of performing the previous steps. 

Claim 14
The first 4-5 lines (i.e. prior to “the grinding tool) appears to merely be providing a narrative explanation of steps already recited in claim 4.
Regarding “the grinding tool used is preferably a hand-held polisher”, two issues are raised:
No “grinding tool” has been previously recited. As best understood, this is the tool for polishing an internal wall of the pipeline in step S3. 
This limitation is a “preference”, which renders the claim indefinite as it is unclear if it is optional or required. See MPEP § 2173.05(d). 
“the epoxy resin” and “the curing agent” lack proper antecedent basis. 
It is unclear what constitutes “the required ratio”. 
It is unclear if “the repair method provided by the present invention” is referring to the sealing method of claim 4, the repair method of claim 7, or if it is referring specifically to claim 14, etc. 
Regarding “the repairing process is divided into two steps”, claim 4 already establishes that a first repair material and a second repair material are applied. 

Claim 15
Regarding “CFRP fiber cloth”, it is noted that “CFRP” is a carbon fiber reinforced polymer (CFRP) structure. The carbon fiber cloths, when cured after impregnation, would then form a CFRP structure, but the fiber cloth itself is not formed from CFRP, as understood. 
Regarding “preferably a carbon fiber cloth CFRP material”, CFRP is understood to mean carbon fiber reinforced polymer, so it is unclear if this is further limiting. See also related discussions with respect to “preferably” in other claims above. 
It is unclear what is meant by “the CFRP fiber cloth must be soaked during use”. As best understood, this may be referring to impregnating the fiber cloth with epoxy resin. 
It is unclear what “over dipping glue” is intended to mean. 
“the third predetermined distance” lacks proper antecedent basis in the claim. It is recited in claim 1, but claim 15 does not depend therefrom. 
Regarding “the effect of staggering the seam between the first repair material and the second repair material is to expand the coverage and achieve the best sealing effect”, several issues are raised:
Claim 4 does not recite that the seams of the first and second repair materials are staggered. This appears to be recited in claim 1, but claim 15 does not depend therefrom. 
It is unclear if this is just describing a benefit of the staggering or if it is intended to further limit the arrangement in some way. 
It is unclear what the coverage is “expanded” relative to. 
The “best sealing effect” is a subjective term or otherwise a relative term which renders the claim indefinite. 

Claim 16
Claim 16 appears to be generally a narrative restatement of the process of claim 7. It is not clear which portions are intended to further limit the claimed method. 
“So the grouting hole 3 should penetrate the pipe wall”, it is unclear if this is an optional limitation or a required feature. 

Claim 17
Claim 17 appears to be a generally narrative restatement of the process of claim 9. It is not clear which portions are intended to further limit the claimed method.
“Preferably a water bag” renders the claim indefinite. See MPEP § 2173.05(d).
“Convenient” is a subjective term which renders the claim indefinite. 
Regarding “the construction space for construction can be carrier out without stopping the pipeline operation”, it is unclear if this is merely referring to an additional benefit of stopping the upstream water, or if it is further limiting in some way. 
“the preferred equipment is a high-pressure water flow device, such as a high-pressure water gun” renders the claim indefinite both since it is a preference, and also as claim 9 already recites that “a tool for cleaning is a high-pressure water flow device”. 


Claim 18
Regarding “the specific number of grouting holes depends on the length of the crack”, it is unclear what particular relationship between crack length and number of grouting holes is required, causing the claim to take on an unreasonable degree of uncertainty. 
Regarding “the distance between the hole location of the grouting hole and the crack is the first predetermined distance and its value is preferable 10 cm”:
Claim 10 already establishes a definition for the first predetermined distance
“its value is preferably 10 cm” renders the claim indefinite as a preference. See MPEP § 2173.05(d).
Regarding “the hose distance between the grouting holes is the second distance and its value is 20 cm”:
Claim 10 already establishes a definition for the second [predetermined] distance
“its value is preferably 20 cm” renders the claim indefinite as a preference. See MPEP § 2173.05(d).

All claims recited in the section heading above but not explicitly discussed are rejected due to dependency upon at least one rejected claim. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 & 11-15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 1296577 C; hereafter Li) in view of Many (US 2,187,324), Bogdanoff (WO 92/20902 A1) and Arnold et al. (US 2015/0362115 A1; hereafter Arnold). 
Examination Note: paragraph numbers listed for Li below refer to the paragraph numbers of the English translation provided with the previous action). 
Regarding claim 4, Li discloses a sealing method comprising steps of: 
T1: performing a first grouting of a pipeline, injecting a first slurry, and sealing cracks (para. 11 & para. 25); 
T2: performing a second grouting on the external surface of the pipeline, injecting the second slurry, and reinforcing soil outside the pipeline (para. 10; para. 22); 
T3: after sealing the cracks is completed and the second slurry permeates and consolidates, polishing an internal wall of the pipeline at a crack location (para. 28); 
T4: pasting a first repair material on a surface (para. 12, lines, 3-4; para. 29-30);
T5: after the first repair material is cured, pasting a second repair material on a surface of the first repair material (para. 12, lines 4-6; para. 31-34); and 
T6: after the second repair material is consolidated, constructing the cover layer on a surface of the second repair material (para. 13; para. 35-36).

Li does not explicitly disclose the additional limitations wherein the first grouting to seal the cracks is on an external surface of the pipeline through a first grouting tool; wherein the second grouting is through a second grouting tool; wherein, after polishing the internal wall, a coat of primer is evenly applied on a surface of the internal wall of the pipeline at the crack location and, after the primer has dried, pasting the first repair material on a surface of the primer. 

Many teaches (figs. 1-3) a sealing method for sealing cracks in a structure comprising performing a first grouting on an external surface of a structure (10) through a first grouting tool (24), injecting a first slurry (page 1, right column, lines 42 – page 2, left column, line 5), and sealing the cracks (page 2, right column, lines 5-19).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing method of Li such that the first grouting is performed on an external surface of the pipeline through a first grouting tool, via injecting a first slurry and sealing the cracks, in view of the teachings of Many, to enable the sealing off of cracks which may be present on the exterior side of the pipeline (as suggested by Many), or otherwise obvious as the use of a known technique (i.e. grouting on an exterior surface of a structure adjacent to an earth/soil medium by injecting a slurry using a grouting tool which penetrates through the structure from interior to exterior; as in Many) to improve a similar method (i.e. the sealing method of Li, comprising sealing of cracks in a subterranean structure wall) in the same way (e.g., enabling sealing of cracks in the structure exterior which face the adjacent soil/earth and are otherwise not readily accessible from the interior). 

Bogdanoff teaches (e.g. fig 1) a sealing method for sealing cracks (5) in a structure comprising performing a first grouting through a first grouting tool (e.g., including 18, 20 & 21) by injecting a first slurry (19) to seal the cracks; and performing a second grouting through a second grouting tool (e.g., including 22, 24 & 25) by injecting a second slurry (23). 
Bogdanoff suggests that the first slurry (19) may be a first type of slurry (e.g. a polymer / polyurethane grout; page 1, line 30 – page 2, line 4) which can penetrate narrow / fine cracks better than cements, can be made to react and solidify in minutes, can swell considerably to enable sealing of very wide fissures, and which may allow for control of penetration and gelling progress.  
Bogdanoff teaches, however, that these types of slurries may be expensive (page 2, lines 5-25) so, after the first slurry is used initially (i.e. to fill the deepest / narrowest cracks, as shown), a second grouting may be performed with a less expensive slurry (e.g. 23) to fill the remainder of volume needed in a more economical manner (page 2, line 25 – page 3, line 2; page 5, lines 6-14; page 5, line 29 – page 6, line 7). 
More generally, Bogdanoff suggests that, by using two different slurries, “it becomes possible to choose in each instant precisely the sealing agent that is the most suitable one considering the prevailing circumstances” (page 2, line 37 – page 3, line 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing method of Li such that the first grouting to seal the cracks on the exterior surface (as otherwise taught by Many, above) is performed through a first grouting tool injecting a first slurry, and the second grouting to reinforce soil outside the pipeline is performed through a second grouting tool injecting a second slurry, in view of the teachings of Bogdanoff, to enable the use of different slurry compositions for each circumstance (e.g. the first slurry selected to be particularly suitable for sealing cracks in the pipeline; the second slurry selected to be particularly suitable for reinforcing soil outside the pipeline), as suggested by Bogdanoff, which may also provide for a more economical solution than using a single slurry, if the cost for one of the slurries is more expensive than the other (e.g. using a more expensive grout for the first slurry to seal the cracks and using a less expensive grout for the soil reinforcement, where certain properties such as curing speed may not be as critical, may be more economical than simply using the more expensive first slurry for the entire operation). 

Arnold teaches (figs. 1-4) a sealing method for sealing a crack (3) pipeline structure (para. 13) comprising polishing / preparing an internal wall of the pipeline at a crack location (para. 14, lines 6-24), applying a coating of primer on a surface of the internal wall of the pipeline at the crack location (para. 15, lines 1-4), pasting a first repair material (5) on a surface of the primer (para. 16 & 17), pasting a second repair material (7) on a surface of the first repair material (para. 18), and then constructing a cover layer on the surface of the second repair material (para. 19, lines 8-13). 
Regarding the limitation wherein the first repair material is pasted “after the primer has dried”, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, in view of the conflict between the specification and claims, it is unclear what the precise scope of the claim is to entail. The examiner notes that Arnold teaches that the first repair material is preferably applied to the primer while the primer is “still tacky” (para. 16, lines 9-10), which appears to correspond to the process described in the applicant’s disclosure, wherein the repair materials are “quickly applied” to the primer. Additionally, while Arnold suggests that the first repair material is “preferably” applied while the primer is still tacky, a person having ordinary skill in the art would have reasonably inferred or otherwise recognized that the first repair material could also be applied to the primer once it has dried, especially considering that applications wherein a primer is allowed to dry before application of a subsequent coating or treatment are, in general, otherwise well known. 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing method of Li such that, after polishing the internal wall, a coat of primer is applied on a surface of the internal wall of the pipeline at the crack location and, after the primer has dried (or otherwise after the primer has been applied but is still tacky), pasting the first repair material on a surface of the primer.
Regarding the final remaining limitation wherein the primer is “evenly” applied, a person of ordinary skill in the art would have recognized that primer is generally intended to be applied in even coats to ensure a consistent and reliable bonding surface for subsequent layers, as is ordinarily the intended purpose of a primer layer and, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sealing method of Li such that the primer layer is applied in an even coating to yield a predictable result (e.g., to provide a consistent bonding surface for subsequent layers). 
As a result, all of the limitations of claim 4 are met, or are otherwise rendered obvious. 

Regarding claim 5, Many further teaches that, after the grouting operation, the first grouting tool (24) is removed from the hole and the hole is plugged (page 2, right column, lines 70-72). Similarly, Bogdanoff suggests that “the majority of the equipment is reusable i.e. in one injection hole after the other” (page 7, lines 15-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing method of Li such that the first grouting tool is a portable grouting tool, in view of the teachings of Many and/or Bogdanoff, to enable the tool to be reusable; or otherwise as the use of a known technique (e.g. performing a grouting operation with a portable grouting tool, as in Many and/or Bogdanoff) to improve a similar method (that of Li) in the same way (as otherwise described above). 

Regarding claim 6, as previously mentioned, Bogdanoff teaches that polymer grouts (e.g. isocyanates which transform into polyurethane) may be used for grouting, and provide several advantages such as gelling and penetration control, enabling for considerable swelling, and the ability to seal very wide fissures. Bogdanoff also suggests that it is possible to choose in each instance which sealing agent (slurry) is most suitable considering the prevailing circumstances. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing method of Li such that the second slurry is a polymer-type slurry (e.g. an isocyanate / polyurethane grout), in view of the teachings of Bogdanoff, as such a slurry may be seen as particularly suitable for use as the second slurry  in certain applications (e.g. in instances where the properties of such polymer slurries, including large swelling capability, gelling control, and/or penetration control, may be seen as more important than minimizing cost via use of a cement slurry) as a matter of routine engineering choice, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
When the method is modified as above such that the second slurry is a polymer grout / slurry, the second grouting tool used for injecting the second slurry may be seen as a polymer grouting device, meeting the limitation of the claim. 

Regarding claim 7, Li (as otherwise modified above) further discloses a method for locally repairing cracks on a drainage pipe (i.e. a sewer pipe), comprising the sealing method as recited in claim 4, and further comprising the steps of:
S1: checking the pipeline and finding out the crack location of the pipeline (para. 9; para. 22, line 3); 
S2: blocking the upstream water, and cleaning an internal wall of the pipeline at the crack location (para. 9; para. 22, lines 1-3); 
S3: providing a plurality of grouting holes on both sides of the crack location, wherein the grouting holes penetrate a pipe wall of the pipeline (para. 10; para. 22, lines 6-13). 

Regarding the final limitation wherein a grouting pipe is inserted into the grouting holes to perform the sealing method, it is noted that the grouting tool (24) taught by Many comprises a grouting pipe (28) configured to be inserted into a grouting hole (22). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing method of Li such that a grouting pipe is inserted into the grouting holes to perform the sealing method (e.g., as part of the grouting tools), in view of the teachings of Many, as the use of a known technique (e.g. using a grouting pipe inserting into a grouting hole to perform a sealing method) to improve a similar method (i.e., the sealing method of Li) in the same way (e.g., ensuring that the sealing slurry is provided to the exterior of the pipeline to seal the cracks and/or to reinforce the soil rather than simply sealing up the grouting hole, etc.). 
As a result, all of the limitations of claim 7 are met, or are otherwise rendered obvious. 

Regarding claim 11, the sealing method of Li, as modified above, reads on the limitations wherein the grouting process is divided into two parts (i.e., the first grouting and the second grouting), the purpose of the first slurry is to quickly seal the crack (Li para. 22, lines 3-4: “use quick plugging mortar”), the purpose of injecting the second slurry is to strengthen the soil outside the pipeline for reinforcement. 
As stated with respect to at least claim 4 above, Bogdanoff suggests the use of polymer slurries which can penetrate narrow / fine cracks better than cements, can be made to react and solidify in minutes, can swell considerably to enable sealing of very wide fissures, and which may allow for control of penetration and gelling progress.  
As stated with respect to at least claim 5 above, Bogdanoff further renders obvious to use of a portable grouting tool. Precisely what constitutes “a common portable grouting device on the market” is unclear, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a common portable grouting device on the market at least as a matter of convenience (e.g. ready availability etc.). 
As Li discloses that the purpose of the second slurry is to strength the soil outside the pipeline foe reinforcement, a person of ordinary skill in the art would reasonably infer that the slurry used would have sufficient compressive performance to prevent soil collapse. 
Finally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a polymer grouting equipment which matches the polymer used for the second slurry (i.e., to utilize equipment which is known to be compatible with the polymer slurry). See MPEP § 2141.03(I): the hypothetical person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.

Regarding claim 12, the sealing method of Li, as modified above, reads on the limitations wherein a caulking body is formed after the first slurry is solidified (i.e. the first slurry solidifies to seal the cracks and thus forms a caulking body), the added solid is formed after the second slurry is solidified (i.e. the second slurry solidifies to reinforce the soil and thus forms an added solid), and the cover layer is formed by air curing the cover material (see Li, para 38). 
Of note, Arnold also teaches that resin impregnated cover materials can be air-cured or rapidly cured using heat, UV, etc. (para. 19, lines 1-4). 
As discussed with claim 11 above, Li also suggest using a quick repair material as the first slurry, while Bogdanoff suggests the use of polymer slurries which can penetrate narrow / fine cracks better than cements and can be made to react and solidify in minutes. 
Arnold teaches that resin impregnable fabric for forming reinforced repair layers may be formed from carbon fibers (para. 16, lines 10-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize resin impregnated carbon fibers as the first and second repair materials, in view of the teachings of Arnold, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Finally, Li discloses that the cover material may be epoxy resin (para. 13; para. 35-36).

Regarding claim 13, the sealing method of Li, as modified above, reads on the additional limitations wherein the first slurry is injected into the outside of the pipe through the grouting pipe, which is used to seal the crack from outside the pipe so that subsequent operations can be performed normally (i.e. by personnel inside the pipeline, without significant water leakage into the pipeline through the crack, etc.), after the first slurry is solidified (i.e., when the initially leaking cracks are sealed), the second slurry is injected into the outside of the pipeline through the grouting pipe to reinforce the soil outside the pipeline to prevent collapse and, after solidification of the second slurry, the crack is sealed and repaired in the pipeline. 

Regarding claim 14, the sealing method of Li, as modified above, reads on the limitations wherein the completion of the sealing is the consolidation of the first slurry, the completion of the consolidation of the second slurry indicates the completion of the consolidation of the soil outside the pipeline (thus eliminating the possibility of collapse due to a soil deficit). Li further discloses the use of a grinding tool (para. 28, lines 2-3: “an electric grinding wheel”), wherein the repair method seals and repairs the crack, the repair method is divided into two steps (i.e. pasting the first repair material and the second repair material). 
As set forth with respect to claim 4 above, Arnold teaches applying a coating of primer on a surface of the internal wall of the pipeline at the crack location, and further suggests that the primer may be an epoxy (para. 15). As would be understood by a person having ordinary skill in the art before the effective filing date of the application, two-part epoxies which are formed by mixing an epoxy resin and a curing agent in a required ratio and stirring uniformly are well-known in the art. In fact, Arnold specifically suggests the use of “Tyfo S epoxy” which is such a two-part epoxy. 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize epoxy (i.e. a two part epoxy mix) as the primer, in view of the teachings of Arnold, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 15, as set forth with respect to claim 12 above, Arnold teaches that resin impregnable fabric for forming reinforced repair layers may be formed from carbon fibers (para. 16, lines 10-14).
Arnold also teaches staggering seams between first and second repair materials (figs. 2-4; para. 18) which, as understood, would expand the coverage and improve the “sealing effect”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stagger the seam between the first repair material and the second repair material, in view of the teachings of Arnold, as the use of a known technique (i.e., staggering the seam between two layers of repair materials, as in Arnold) to improve a similar method (i.e., the method of Li of repairing a pipeline crack) in the same way. 
It is not clear what “the third predetermined distance” is with respect to the instant claim, however, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 8 & 16 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Many, Bogdanoff, and Arnold as applied to claim 7 above, and further in view of Starr et al. (US 2019/0104252; hereafter Starr).
Regarding claim 8, Li does not explicitly disclose the additional limitation wherein checking the pipeline specifically comprises putting a pontoon equipped with a camera system into the pipeline by an inspection well, and photographing an upper pipe wall on a water surface of the pipeline by the camera system. 
Starr teaches (figs. 1-7; especially fig 1) a vehicle (10 / 22) for checking a pipeline (abstract; para. 2; para. 24), the vehicle equipped with a camera system (21 and/or 23) which may take a series of photographs capturing a 360-degree view of the inside of the pipeline (e.g., para. 21, 22, 32, etc.; which therefore includes an upper pipe wall). Starr suggests that the vehicle “may take the form of a floating platform” (i.e., a pontoon, as understood; para. 26, lines 14-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li such that checking the pipeline specifically comprises putting a pontoon (i.e. a floating platform) equipped with a camera system into the pipeline, and photographing an upper pipe wall on a water surface of the pipeline by the camera system, in view of the teachings of Starr, to enable the remote collection of high-definition imagery and other inspection data with reduced cost, time, and labor as compared to manual inspection (i.e., as suggested by Starr; para. 20).
Regarding the limitation wherein the pontoon is put into the pipeline “by an inspection well” (i.e., a manhole, as understood), it is noted that Li discloses that the drainage pipe comprises a manhole (e.g., para. 10 & para. 22) and a person having ordinary skill in the art would have recognized that inspection wells (i.e. manholes) are the normal and usual method of entering and/or introducing equipment into sewers / drainage pipes such that it would have been obvious to said person having ordinary skill in the art before the effective filing date of the application to introduce the pontoon into the pipeline by an inspection well as the use of a known technique otherwise well known in the art. 
In view of the above, all of the limitations of claim 8 are met, or are otherwise rendered obvious. 

Regarding claim 16, the sealing method of Li, as modified above, reads on the limitations wherein the method comprises inspecting the pipeline with equipment (i.e. the pontoon, camera system, etc.) to find out the crack location, blocking the well upstream to prevent incoming water (Li, para. 9; para. 22, lines 1-3), cleaning the inner wall of the pipeline at the crack location to remove dirt (i.e. “sludge” in Li para.22, line 2; “silt and sand impurities”, etc.) so as to facilitate the repair, arranging grouting holes on sides of the crack, the number depending on the length of the crack (para. 22, lines 11-12: “if the spacing between grouting holes is too large, additional hose should be added to ensure water blocking”), the grouting hole penetrating the pipe wall of the pipe (as described). 
Regarding the limitation wherein the grouting pipe is a metal pipe body, as set forth with respect to claim 4 above, Many teaches the use of such a grouting pipe. With respect to the limitation wherein the pipe body of the grouting pipe is metal, a person of ordinary skill in the art would have recognized that the use of metals to form pipe bodies is well known, and it would have been obvious to said person having ordinary skill in the art before the effective filing date of the claimed invention to form the pipe body from metal, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 9 & 17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Many, Bogdanoff, and Arnold as applied to claim 7 above, and further in view of Williamson (US 4,398,565).
Regarding claim 9, Li further reads on the additional limitation wherein in step S2, a tool for cleaning is a high-pressure water flow device (para. 9, para. 22, lines 2-3: “wash the pipe wall with high-pressure water”; any device is used for this step may be considered a “high pressure water flow device). 
Li does not explicitly disclose the additional limitation wherein a tool for blocking the upstream water is a water shut-off airbag, and an external tube compressor is adopted to inflate the water shut-off airbag. 
Williamson teaches (figs. 1-5, especially fig. 2) a tool for blocking water in a pipe in the form of water shut-off airbag (i.e., including at least sleeve 18; see fig. 4), and an external tube compressor (88; fig. 2) is adopted to inflate the water shut-off airbag (col. 4, lines 41-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li such that, in the step S2, a tool for blocking the upstream water is a water shut-off airbag, and an external tube compressor is adopted to inflate the water shut-off airbag, in view of the teachings of Williamson, as the use of a known technique (e.g. blocking water in a pipe using a water shut-off airbag inflated via an external tube compressor, as in Williamson) to improve a similar method (i.e., the sealing method of Li, including the step of blocking water in a pipe) in the same way (e.g. providing a non-destructive and reversible method of water blocking wherein the airbag may be inflated to block the water in locations within a pipeline where previously installed flow control equipment, such as valves, may not be present or functional). 
As a result, all of the limitations of claim 9 are met, or are otherwise rendered obvious. 

Regarding claim 17, the sealing method of Li, as modified above, reads on the additional limitations wherein, in order to facilitation the entrance of maintenance personnel in the pipeline, the upstream incoming water is blocked by a blocking tool in the form of an inflatable water shutoff bag inflated via an external tube compressor, and cleaning is carried out via a high-pressure water flow device. 

Claims 10 & 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Many, Bogdanoff, and Arnold as applied to claim 7 above, and further in view of Spiegel (US 2019/0178778).
Regarding claim 10, Li further discloses the additional limitation wherein point drilling is taken at a first predetermined distance on both sides of the crack (para. 22, lines 8-9: “the position of the grouting holes should be selected at 0.3 m from each interface; it is required to open at least 4 grouting holes on the top, bottom, left and right sides of each pipe interface.”). 
Li further suggests that additional holes may be provided on each side (para. 22, lines 11-12). 
Li does not explicitly disclose the additional limitation wherein a hole spacing between adjacent grouting holes is a second predetermined distance. 
Spiegel discloses a sealing method for sealing a structure (12) having crack (10; see figs. 1 & 2), including drilling a plurality of holes (“drill holes 16”; see fig. 4) on both sides of the crack (as shown), said holes 16 for use as grouting holes (para. 53). Spiegel suggests that a hole spacing between adjacent holes may be a predetermined distance (para. 47, lines 13-14: “The drill holes 16 may be spaced 6 inches to 18 inches, and more preferably 12 inches, apart by distance”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li such that the grouting holes provided on both sides of the crack are drilled with a hole spacing between adjacent grouting holes of a second predetermined distance (e.g. 6 to 18 inches; or otherwise 12 inches), in view of the teachings of Spiegel, as the use of a known technique (e.g. providing drilled grouting holes along both sides of a crack with a spacing between adjacent holes of a predetermined distance, as suggested by Spiegel) to improve a similar method (the method of Li, directed to sealing cracks in a structure) in the same way (e.g., ensuring that grout may be sufficiently and consistently supplied for sealing along the crack length; whereas if random hole spacing were used, some regions might be oversupplied or undersupplied with grout, etc.). 
As a result, all of the limitations of claim 10 are met, or are otherwise rendered obvious. 

Regarding claim 18, the sealing method of Li, as modified above, reads on the additional limitations the specific number of grouting holes depends on the length of the crack (i.e., based on the predetermined spacing between holes, the number of grouting holes would thus vary depending on the length of the crack). 
Regarding the limitation wherein the first predetermined distance (i.e., the distance between the holes and the crack) is “preferably” 10cm, Li discloses that the position of the grouting holes should be selected at 0.3 m (i.e. 30cm) from each interface. 
As set forth in MPEP § 2144.05(II)(A), it has been held that wherein the difference between the prior art and the claimed invention involves only a change in form, proportion or degree, such differences are not patentable, even though changes of the kind may produce better results than prior inventions. In the instant case, the first predetermined distance being 10cm as compared to 30cm appears to be such a difference in only form, proportion or degree. 
See also MPEP § 2144.04(IV)(A): where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding the limitation wherein the hole distance between grouting holes is the second predetermined distance and its value is 20cm, as set forth with respect to claim 10 above, Spiegel suggests that the second predetermined distance may be “spaced 6 inches to 18 inches” (i.e. ~15 cm to ~45cm). As can be seen, the claimed value of 20cm falls within the range suggested by Spiegel. 
Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to the grounds of rejection under 35 U.S.C. 103, the statements regarding the requirements of obviousness rejections as indicated at 4a-4d, 5 & 6 do not appear to be tied to any specific argument as to a particular deficiency in the grounds of rejection previously set forth by the examiner. At 7, Applicant’s remarks state: “applicant respectfully identifies the difference between the claims of the instant invention and the references as follows:”. However, the subsequent statement, at 7a, merely appears to recite a summary of the disclosed invention and purported benefits. No specific comparison is made to the prior art relied upon in the grounds of rejection and no particular arguments appear to be set forth therein.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753